Citation Nr: 0427770	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  95-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for dementia as 
secondary to head injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), somatic disorder.

3.  Entitlement to service connection for a pinched nerve of 
the head.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for a urinary tract 
disorder.

7.  Entitlement to an increased evaluation for a scar, scalp 
laceration, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1953 to February 
1954, November 1954 to October 1956, and from October 1957 to 
August 1958.  He also had six months and 17 days of prior 
unverified active service with the United States Marine 
Corps.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran requested a hearing 
before the Board in Washington, D.C.  Thereafter, the record 
reflects that the veteran indicated that it was not 
financially feasible for him to get to the Central Office of 
the Department of Veterans Affairs (VA) on his own, and he 
was provided with both a hearing at the regional office (RO) 
and one before the Board at the RO.  

Accordingly, the Board finds that the veteran's request for a 
hearing has been satisfied and that it is unnecessary to take 
any further action to provide him with yet another hearing 
before the Board in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has preliminarily reviewed the extensive record in 
this matter and has determined that while the RO did take 
steps to fulfill its obligations under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA) by way of correspondence dated in 
February, April, and October 2002, as a result of current 
findings or diagnoses of relevant disability, some in-service 
treatment for gastrointestinal complaints and a blow to the 
area of the left kidney during an in-service boxing match in 
approximately February 1958, and December 1954 in-service 
treatment for a scalp laceration to the bone with depressed 
fracture, the Board finds that the VCAA further requires that 
the veteran be afforded appropriate VA examinations so as to 
obtain opinions as to whether it is at least as likely as not 
that any current residual of relevant disability is related 
to the veteran's in-service head injury or otherwise related 
to the veteran's periods of active service.

The Board further notes that the last examination of the 
veteran's service-connected scar took place in May 1994, that 
the veteran's representative requested that the veteran be 
afforded a new examination at the time of the veteran's 
hearing before the Board in May 2003, and that the current 10 
percent rating was based on findings in a February 2000 
private medical report from Dr. S.  Therefore, the Board also 
finds that the veteran should be furnished with a new VA 
scars examination to determine the current level of 
disability associated with the veteran's service-connected 
scar.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claims, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.

2.  The veteran should be afforded with 
appropriate VA medical examinations to 
determine the etiology of any current 
diagnosis of dementia, PTSD or other 
acquired psychiatric disorder, pinched 
nerve of the head, eye disorder, ulcers, 
or urinary tract disorder.  The claims 
file should be made available to the 
examiners for review in connection with 
the examinations.  All indicated studies 
should be performed, and all findings 
reported in detail.  With respect to any 
current diagnosis of dementia, PTSD or 
other acquired psychiatric disorder, a 
pinched nerve of the head, or eye 
disorder, the examiner is requested to 
state whether it is at least as likely as 
not that such disability is related to 
the veteran's head injury in service in 
December 1954 or is otherwise 
attributable to service.  With respect to 
any current diagnosis of an ulcer or 
urinary tract disorder, the examiner is 
requested to state whether it is at least 
as likely as not that such disability is 
related to any of the veteran's periods 
of active service.

3.  The veteran should also be provided 
with a VA scars examination to determine 
the severity of the veteran's service-
connected left superior-lateral scar of 
the scalp.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




